DETAILED ACTION
Claims 1-5, 7-9, 12-16, and 18-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:
Applicant claims that the media comprises steps.  This must be corrected to set forth that the media comprises computer instructions that, when executed by the one or more processors, causes the one or more processors to perform the steps of… (see claim 20, lines 1-3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7, 12-16, 19, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 2, “the third location”.  There is no previous recitation of a third location.
In claim 13, “the third location” for the same reason.
In claim 16, “the third location”, which could refer back to a third location in line 2, or to the third location in claim 13 on page 7, lines 2-3.
Further referring to claim 2, the examiner first notes that line 6 encompasses writing a portion of the first value or the entire full value (due to “at least” language).  In the latter scenario, the claim is indefinite because it is unclear how the first value can be both written and partially replaced.  For simplicity, assume the generated first value is a 16-bit value.  Applicant’s claim covers writing the entire 16-bit first value to the shared memory while simultaneously updating the first flag, which replaces a bit of the first value (per line 9).  Thus, it appears that the 16-bit first value is not actually written to the shared memory.  Only a portion of the first value (e.g. a 15-bit portion) is written along with a 1-bit updated flag.  Alternatively, if the generated and written first value is taken to be a portion (e.g. 15 bits) of some larger (e.g. 16-bit) value, then the first flag does not replace a bit in the first value, but is instead appended to the first value.  As such, the claim needs to clear up these inconsistencies.  It appears that applicant could delete “at least” in line 6.  Note that this change would require additional changes for antecedent basis purposes.
Claim 7 is indefinite for similar reasons as claim 2.  If the first flag replaces a bit of the entire first value (or portion thereof), then the entire value (or portion thereof) is not written as required by claim 1.  As such, it appears that “at least a portion of the” should be deleted from th bit of the first value.
Claim 12 is indefinite for similar reasons as claim 2.  The examiner recommends deleting “at least” from line 5.  Otherwise, the claim covers writing the entire value, which conflicts with replacing a bit of the first value.
Claim 13 is indefinite for similar reasons as claim 2.  Again, the first value cannot be written while also replacing a bit in the first value.  Replacing a bit in the first value means only a portion of the first value is written.  As such, the examiner recommends inserting --a portion of-- after “write” in line 6.  Note that this may cause antecedent basis issues with subsequent language, which should be appropriately amended.
Claims 19 and 24 are rejected for similar reasons as claim 7.
Claims 3-4 and 14-16 are rejected due to their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Specifically, claim 19 sets forth the same limitation in the last line of claim 12.  While claim 19 adds that the first flag is stored in a position within he first location, “the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al., U.S. Patent Application Publication No. 2004/0123051 (herein referred to as Lloyd), in view of the examiner’s taking of Official Notice.
Referring to claim 1, Lloyd has taught a computer-implemented method comprising:
a) executing a set of threads to process inputs according to a sequence of instructions (see paragraph [0003] and note that there is a producer process (which inherently contains at least one thread) and consumer process (which inherently contains at least one thread).  These processes include instructions that inherently process inputs);
b) generating a first value by a first thread in the set of threads (see FIG.3, step 330.  The producer generates a value for storage in a data block); and
c) writing at least a portion of the first value to a first location of a shared memory (see FIG.3, step 330, which writes the value to the appropriate location (e.g. row) in shared memory (FIG.1, shared memory 40, which is shown in further detail in FIG.2)) and updating a first flag from a first state to a second state (see FIG.2, which shows flag 120 in the same row/location as the written value 110 (e.g., first flag 0 (top row) corresponds to written data 0 (also top row)).  This flag is updated, in FIG.3, step 340, upon a write of the corresponding data.  Note from paragraph [0029] that the flag is alternated/toggled from one state to another), wherein the first location stores a single flag bit consisting of the first flag (again see FIG.3, step 340, “first flag bit”) and the single flag bit is initialized to the first state responsive to initiating the execution of the set of threads (see FIG.3, step 320, and paragraph [0028].  All flags may be initialized to 0.  Thus, when the first state = 0, and the second state = 1, then the first write/toggle in steps 330-340 will update the flag from the first state to the second state).
d) Lloyd has not taught executing the set of threads by a multi-threaded parallel processor.  Instead, the example given in paragraph [0022] includes multiple communicating processors.  However, also from paragraph [0022], the system of FIG.1 may encompass “a wide variety of processing devices and memory devices”.  The examiner asserts that a multi-threaded parallel processor (e.g. a multi-threaded multi-processor, a multi-threaded multi-core processor, a single processor with multiple threads, etc.), having threads that communicate via shared memory so as to co-operate to process a workload, is well known and accepted in the art.  Any of these architecture options could be substituted into Lloyd with predictable results and this would allow the benefits of Lloyd to be realized in different environments, including in personal computing, where single-chip multi-threaded processors and multi-threaded multi-core processors are prevalent.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lloyd for executing the set of threads by a multi-threaded parallel processor.
simultaneously with the updating.  However, parallel (simultaneous) storage of different data items in a single memory location/entry is well-known in the art and one would be motivated to write as much data as soon as possible so as to not delay further processing.  That is, if serial (non-simultaneous) storage of the flag/data were performed in Lloyd, then subsequent steps which rely on that flag/data would have to wait more time than if the flag/data were stored at the same time.  As a simple example, if each write takes a single cycle, then writing the data and the flag separately/serially would require two cycles.  If stored at the same time, the reader would only wait half the time (one cycle vs. two).  Note that the only options are writing at the same time, or writing at different times.  Neither is patentable over the other.  They are both predictable solutions and both would result in success.  The simultaneous writing would offer the clear advantage of making both items available for retrieval more quickly.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lloyd such that the writing occurs simultaneously with the updating.
Referring to claim 5, Lloyd, as modified, has taught the computer-implemented method of claim 1, but has not taught wherein the at least a portion of the first value and the first flag are encoded as one of a single 16-bit, 32-bit, 64-bit or 128-bit word.  However, the total size of the data is not a patentable distinction without some demonstration of criticality of the size.  Changing the size of data is a routine expedient and design choice.  Smaller data requires less power/hardware to transfer/store/process, while larger data offers more precision.  See the applicable case law in MPEP 2144.04.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lloyd the at least a portion of the first value and the first flag are encoded as one of a single 16-bit, 32-bit, 64-bit or 128-bit word based on various design parameters.
Referring to claim 8, Lloyd, as modified, has taught the computer-implemented method of claim 1, wherein at least one additional value is associated with the first flag, and further comprising simultaneously writing the at least one additional value to the first location when the at least a portion of the first value is written to the first location (note that a value may be seen as comprising multiple sub-values, e.g., a least significant portion and a most significant potion.  Since the full value is associated with the flag, the two sub-values are associated with the flag.  Thus, the first value is the least significant portion whose lsb is replaced with the flag, and the additional value is the most significant portion).
Referring to claim 9, Lloyd, as modified, has taught the computer-implemented method of claim 1, but has not taught wherein execution of the sequence of instructions comprises execution of one or more operations using a neural network.  However, recall from paragraph [0022] that Lloyd is applicable to a wide variety of processing devices.  Neural network processing is known in the art and includes layers that communicate with subsequent layers so as to process inputs.  Such layers could be implemented with threads that communicate results to subsequent layer threads through shared memory.  Neural networks are useful for producing an output based on a probability-weighted association with an input and can be used for image recognition for instance.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lloyd such that execution of the sequence of instructions comprises execution of one or more operations using a neural network.
Claim 20 is rejected for similar reasons as claim 1.

Claims 7, 12, 18-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of the examiner’s taking of Official Notice and Davies, U.S. Patent No. 5,408,670.
Referring to claim 7, Lloyd, as modified, has taught the computer-implemented method of claim 1, but has not taught wherein the first flag is stored in a position within the first location replacing a bit of the at least a portion of the first value.  However, Davies has taught a need for an extra bit to be associated with a value, and that this extra bit could be appended to the value, or it could replace the least or most significant bit of the value.  While replacing the least significant bit would reduce precision of the value, Davies states that precision can be sacrificed in some applications.  See column 14, lines 24-30 and 39-45.  While Davies’ extra bit is for a different purpose than the bit in Lloyd, one of ordinary skill in the art would have recognized the applicability of this teaching.  No matter what the bit is for, one of ordinary skill in the art, with Davies in hand, would be motivated to save N bits of memory space/footprint (1 bit in each of N memory locations) at the expense of value precision, where such precision is not required.  As a result, to reduce memory size, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lloyd such that the first flag is stored in a position within the first location replacing a bit of the at least a portion of the first value.  In Lloyd, as modified, flag field 120 in FIG.2 would be moved to main data field 50, where it would consume a bit in field 50.  This would reduce the size of each memory entry.
Claim 12 is rejected for similar reasons as claims 1 and 7.
Claims 18-19 and 24 are respectively rejected for similar reasons as claims 5, 7, and 7.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of the examiner’s taking of Official Notice and Levy et al., U.S. Patent No. 6,092,175 (herein referred to as Levy).
Referring to claim 21, Lloyd, as modified, has taught the non-transitory computer-readable media of claim 20, further comprising:
a) determining, by a second thread, that the first flag has changed from the first state to the second state indicating that the at least a portion of the first value has been written to the first location (see FIG.3, step 350.  A second thread recognizes the toggling of the flag that occurred in step 340, where the toggling indicates that the first value (or portion thereof) has been written);
b) reading, by the second thread, the at least a portion of the first value from the first location (see FIG.3, step 360).
c) Lloyd has not taught the same determining and reading steps being performed by a third thread.  In other words, Lloyd has not taught multiple consumers of the same produced value.  However, such is known in the art.  This allows two different instruction/processes to act based on the same value without generating that value multiple times, which is more efficient.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lloyd to include a third thread to read the same modified data block in step 340.  This combination would require a slight tweak to Lloyd because, from steps 350-370, a single read would set a second flag to indicate that the modified block is writable again.  However, in the combined system, the second flag should not be updated until all reads of the modified block are finished, so as to not prematurely overwrite the data block with a new value before all processes that need to read the data block have performed the read.  
Claims 22-23 are rejected for similar reasons as claim 21.

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al., U.S. Patent Application Publication No. 2004/0030859 (as previously cited and herein referred to as Doerr), in view of the examiner’s taking of Official Notice.
Referring to claim 1, Doerr has taught a computer-implemented method comprising:
executing a set of threads by a multi-threaded parallel processor to process inputs according to a sequence of instructions (see paragraph [0154] and note that there is a producer process (which inherently contains at least one thread) and consumer process (which inherently contains at least one thread).  These processes include instructions that inherently process inputs within a processor (FIG.1) that has a parallel architecture (see at least paragraphs [0009]-[0010]));
b) generating a first value by a first thread in the set of threads (see paragraph [0154].  A word (first value) is generated by a producer); and
c) writing at least a portion of the first value to a first location of a shared memory (see paragraph [0154].  The word is written to a location in shared memory 425) and updating a first flag from a first state to a second state (see paragraph [0154].  When a value is written, a bit/flag in that location is toggled to indicate to a consumer that the value may be read), wherein the first location stores a single flag bit consisting of the first flag (again see paragraph [0154], and note only one additional bit is described) and the single flag bit is initialized to the first state responsive to initiating the execution of the set of threads (this is inherent.  The bit inherently has some initial value indicating no value has been written (otherwise a consumer will read invalid data)).
d) Doerr has also not taught that the writing occurs simultaneously with the updating.  However, parallel (simultaneous) storage of different data items in a single memory location/entry is well-known in the art and one would be motivated to write as much data as soon as possible so as to not delay further processing.  That is, if serial (non-simultaneous) storage of the flag/data were performed in Doerr, then subsequent steps which rely on that flag/data would have to wait more time than if the flag/data were stored at the same time.  As a simple example, simultaneously with the updating.
Claim 20 is rejected for similar reasons as claim 1.

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of the examiner’s taking of Official Notice and Davies.
Referring to claim 7, Doerr, as modified, has taught the computer-implemented method of claim 1, but has not taught wherein the first flag is stored in a position within the first location replacing a bit of the at least a portion of the first value.  However, Davies has taught a need for an extra bit to be associated with a value, and that this extra bit could be appended to the value, or it could replace the least or most significant bit of the value.  While replacing the least significant bit would reduce precision of the value, Davies states that precision can be sacrificed in some applications.  See column 14, lines 24-30 and 39-45.  While Davies’ extra bit is for a different purpose than the bit in Doerr, one of ordinary skill in the art would have recognized the applicability of this teaching.  No matter what the bit is for, one of ordinary skill in the art, with Davies in hand, would be motivated to save N bits of memory space/footprint (1 bit in each of N memory locations) at the expense of value precision, where the first flag is stored in a position within the first location replacing a bit of the at least a portion of the first value.
Claim 24 is rejected for similar reasons as claims 7.

Allowable Subject Matter
Claims 2-4 and 13-16 are allowed over the prior art.

Examiner Note
Due to time constraints, because the examiner has already rejected the full set of rejectable claims under Lloyd, the examiner has not fully addressed all other claims with respect to Doerr at this time.  However, this is not an indication that they are allowable over Doerr.  Should applicant amend to overcome Lloyd (in a manner other than simply writing a dependent claim into independent form), the examiner will reject additional claims with respect to Doerr at that time, where possible.  Any additional claim rejections based on Doerr will be necessitated by applicant's amendment to overcome Lloyd.  The examiner is not required to make any rejections based on Doerr at this point in time but has done so only to expedite prosecution.

Response to Arguments
On page 11 of applicant’s response, applicant states that the claims have been amended as recommended by the examiner to include “at least a portion of the first value”.  However, the 

On page 12 of applicant’s response, applicant argues that because Lloyd stores two flag bits, Lloyd does not disclose that a first location stores a single flag bit consisting of the first flag.
While the examiner agrees that Lloyd has two flags, the claims are still too broad to preclude rejection.  That is, Lloyd’s memory location (row in FIG.2) stores a single flag 120, which consists of only the first flag toggled in FIG.3, step 340.  The examiner notes that applicant would have to somehow reword the claim to exclude storage of a second flag bit, keeping in mind that negative limitations are generally very broad.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183